UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

---- ---- wane nana nnneneeee -X
ANTHONY TANZA, MICHAEL 8. BOSMAN
ROBERT T. GIANI, GARY E. SOBEK, CHARLES
ENGEL, FRED H. SMITH, CARMELA A.
SYZMANSKI, WILLIAM R. SHANNON, BARRY
DUBROW, ALEXANDER CIOFFI, LANA
BONGIOVI, JIMMY ADKINS, JUSTIN A. —
GRIFFIN, GLENNY V. ADON, MICHAEL
BONETA, DIETER KERN, DENNIS J. DELUCIE,
ALBERT VELASQUEZ, and JAMES R. HETTI, on
Behalf of themselves and all others similarly situated, :

 

Plaintiffs,
-against-
Garda CL Atlantic, Inc.

Defendant.

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--- -- ---- -X
ANTHONY TANZA, MICHAEL 8S. BOSMAN
ROBERT T. GIANI, GARY E. SOBEK, CHARLES
ENGEL, FRED H. SMITH, CARMELA A.
SYZMANSKI, WILLIAM R. SHANNON, BARRY
DUBROW, ALEXANDER CIOFFI, LANA
BONGIOVI, JIMMY ADKINS, JUSTIN A.
GRIFFIN, GLENNY V. ADON, MICHAEL
BONETA, DIETER KERN, DENNIS J. DELUCIE,
ALBERT VELASQUEZ, and JAMES R. HETTT, on
Behalf of themselves and all others similarly situated, :

 

Plaintiffs,
-against-
GARDA CL ATLANTIC, Inc.

Defendant.

 

ween ene e ne eeee eee eee eeeeee ---- ---- xX

Case No. 15-cv-04394
(JMA) (AYS)

NOTICE OF
APPEARANCE

Case No. 2: 17-cv-03185
(JMA) (AYS)
TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
PLEASE TAKE NOTICE that Kyle T. Pulis, Esq. hereby appears as counsel in the above
. matters for Plaintiff William R. Shannon. The attorney certifies that he is admitted to practice in
this Court.

Dated: Islandia, New York
October 15, 2019

Respectfully submitted,

SCOTT MICHAEL MISHKIN, PC

Koa Jas

By: Kyle T@ulis, Esq. (KP0415)
One Suffolk Square Suite 240
Islandia, New York 11749
(631) 234-1154 Telephone
(631) 234-5048 Facsimile
Attorneys for Plaintiff William R. Shannon
